GATES, J.
The charg-e of unprofessional conduct made against respondents was that they filed as a claim against the estate of one Miles McLaughlin a promissory note of $225 executed by deceased for deferred payments upon a lot purchased by him at Le Beau, S. D. It was charged that the respondent Howard B. Case bought the lot and the house thereon from the said McLaughlin, and that, as a part of the purchase price therefor, the said Howard B. Case assumed and agreed to pay such promissory note. It was conceded that Howard B.-Case bought the house. The claim against said estate was afterwards bought by respondents and offset against the promissory note given by said Howard B. 'Case to said McLaughlin for $100 as a part of the purchase price of the house. As we view the transaction, if Howard B. Case bought the lot and assumed the above $225 obligation and agreed to pay the same then the acts of respondents were reprehensible and unprofessional. If Howard B. Case did- not buy the lot and did not assume and agree to pay such obligation, then the acts charged against respondents were not subject to criticism. The referee found, and we concur therein, that the said Howard B. Case did not buy the lot and did not assume and agree to pay that obligation.
■ The respondents are therefore exonerated from the charge filed, and the proceeding is dismissed.